Case 4:17-cv-12249-MFL-APP ECF No. 77, PageID.1658 Filed 02/09/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JOHN ERIC BENNETT #218736,

          Plaintiff,                              Case No. 4:17-cv-12249
                                                  Hon. Matthew F. Leitman
v.

OBELL T. WINN, et al.,

     Defendants.
__________________________________________________________________/

                 ORDER TO MODIFY THE SCHEDULING ORDER

     The Scheduling Order issued as ECF No. 32 will be modified to extend the

discovery deadline to July 29, 2021 and extend the deadline for filing dispositive

motions to August 25, 2021. All other dates contained in ECF No. 32 will remain in

effect.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: February 9, 2021


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 9, 2021, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
